United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0788
Issued: June 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2016 appellant filed a timely appeal from a February 25, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish disability on or after
September 28, 1979 due to his accepted work injuries.
FACTUAL HISTORY
This case has previously been before the Board. In an April 9, 2014 decision, the Board
affirmed an April 8, 2013 OWCP decision finding that appellant had not met his burden of proof

1

5 U.S.C. § 8101 et seq.

to establish disability on or after September 28, 1979 due to his accepted work injuries.2 The
Board determined that the medical reports submitted by appellant, including those of
Dr. Roger L. Weir, an attending Board-certified neurologist, did not contain a rationalized
medical opinion establishing work-related disability on or after September 28, 1979. In a
decision dated January 9, 2015, the Board remanded the case to OWCP to conduct a merit
review and consider the new and relevant medical evidence appellant submitted after OWCP
issued its April 8, 2013 decision.3
In a September 17, 2015 decision, the Board affirmed a May 14, 2015 OWCP decision
finding that appellant did not meet his burden of proof to establish disability on or after
September 28, 1979 due to his accepted work injuries.4 The Board indicated that appellant
submitted several reports of Dr. Macht but found that these reports did not contain a rationalized
medical opinion establishing work-related disability on or after September 28, 1979. The Board
noted that, in a June 13, 2013 report, Dr. Macht opined that appellant was totally and
permanently disabled from work and that he had concluded, “It appears that this disability is
causally related to the November 4, 1978 accident at work.” The Board noted that Dr. Macht
posited that appellant only had mild-to-moderate arthritis of his wrist and back and that the
arthritic changes due to his aging did “not seem sufficient to be approximate [sic] cause of his
disability.” The Board found, however, that this report was of limited probative value with
respect to appellant’s claim that he had work-related disability on or after September 28, 1979
because it did not contain adequate medical rationale in support of its opinion on causal
relationship. The Board found that Dr. Macht did not explain how appellant’s January 8, 1972 or
November 4, 1978 work injuries, accepted for soft tissue neck and low back conditions, would
be competent to cause disability on or after September 28, 1979. Dr. Macht indicated that
appellant was totally disabled at the time he produced his June 13, 2013 report, but he did not
identify any specific period of disability or explain how the limited objective findings he
observed on that date caused total disability.
In its September 17, 2015 decision, the Board also discussed a May 16, 2014 report in
which Dr. Macht again concluded that appellant was totally and permanently disabled from work
due to his November 4, 1978 work injury. He repeated his earlier statement that appellant only
had mild-to-moderate arthritis of his wrist and back and that the arthritic changes due to his
aging did “not seem sufficient to be approximate [sic] cause of his disability.” The Board found
2

Docket No. 13-1910 (issued April 9, 2014). OWCP accepted that on November 4, 1978 appellant, then a 40year-old letter carrier, sustained cervical and low back strains when his postal vehicle was struck from behind by
another vehicle. It previously accepted a lumbar strain of January 8, 1972 due to lifting encyclopedias at work.
Appellant received continuation of pay from November 4 to December 25, 1978 and disability compensation for
intermittent periods between December 26, 1978 and August 29, 1979. He returned to limited-duty work on a fulltime basis on August 30, 1979 without any wage loss. Appellant resigned from the employing establishment
effective September 28, 1979 and claimed that he was entitled to receive disability compensation beginning
September 28, 1979 due to his accepted work injuries.
3

Docket No. 14-1939 (issued January 9, 2015).

4

Docket No. 15-1308 (issued September 17, 2015). In its May 14, 2015 decision, OWCP discussed the medical
evidence of record, including a May 16, 2014 report of Dr. Allen H. Macht, an attending Board-certified general
surgeon, and found that appellant did not establish his disability claim because the medical evidence of record was
speculative and did not contain adequate medical rationale to support appellant’s claim.

2

that Dr. Macht failed to provide sufficient medical rationale, highlighting specific medical
evidence including diagnostic testing, to support this argument. The Board noted that Dr. Macht
also suggested that appellant had left carpal tunnel syndrome which was related to the
November 4, 1978 employment-related accident, but pointed out that no such condition had been
accepted by OWCP or established by the medical evidence of record. The Board found that
Dr. Macht did not provide medical rationale explaining why appellant’s disability on or after
September 28, 1979 was not due to some nonwork-related condition, such as the natural
progression of underlying degenerative disc disease. The Board found that, although Dr. Macht
posited that appellant’s degenerative disc condition was not responsible for his continuing neck
and back problems, he did not provide any specific discussion of the medical evidence, including
the findings of diagnostic testing, to support this argument.
In a December 2, 2015 letter, appellant, through his counsel, at the time, requested
reconsideration of the denial of his claim for work-related disability on and after
September 28, 1979. Counsel asserted that OWCP’s May 14, 2015 OWCP decision denying
appellant’s disability claim for work-related disability rested on only one premise, i.e., that the
medical opinions of Dr. Macht were speculative and thus lacked probative value. He argued that
Dr. Macht’s opinions were “clearly voiced with medical probability which was the standard of
certainty required by the law.” Counsel argued that an attached November 16, 2015 letter and
the prior reports of Dr. Macht provided a sufficient basis to accept appellant’s claim for workrelated disability on and after September 28, 1979.
In his November 16, 2015 letter, Dr. Macht discussed OWCP’s May 14, 2015 decision
and indicated that the opinion cited Board precedent finding that phrases in medical reports such
“could very well had been,” “it was quite possible,” or “could have led” are considered
speculative in nature and are “not allowed as evidence.” He wrote that his June 13, 2013 and
May 16, 2014 reports did not contain such speculative language. Dr. Macht added, “I use the
term medical probability, approximate cause [sic] and more likely all this terminology is
supposed to represent a greater than 50 percent probability that the opinions noted in the report
are correct. This is the legal standard. I am fully aware of the legal standard and all of my
opinions are expressed to that standard.”
By decision dated February 25, 2016, OWCP found that appellant did not meet his
burden of proof to establish disability on or after September 28, 1979 due to his accepted work
injuries. It again found that the medical evidence submitted by appellant, including the reports
of Dr. Macht, did not contain sufficient medical rationale to establish work-related disability on
or after September 28, 1979.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally

3

related to the employment injury.5 In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.6 This meaning, for brevity, is expressed as disability for work.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence.8 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established employment factors.9
ANALYSIS
OWCP accepted that appellant sustained a work-related lumbar strain on January 8, 1972
and work-related cervical and low back strain on November 4, 1978. Appellant received
disability compensation for intermittent periods through August 29, 1979 and returned to
limited-duty work on a full-time basis on August 30, 1979 without any wage loss. He resigned
from the employing establishment effective September 28, 1979 and claimed that he was entitled
to receive disability compensation beginning September 28, 1979 due to his accepted work
injuries.
In decisions dated April 9, 2014 and September 17, 2015, the Board affirmed prior
OWCP decisions finding that appellant did not meet his burden of proof to establish disability on
or after September 28, 1979 due to his accepted 1972 and 1978 work injuries. The Board found
that the medical evidence of record, including June 13, 2013 and May 16, 2014 reports of an
attending physician, Dr. Macht, did not contain adequate medical rationale supporting a causal
relationship between appellant’s accepted work injuries and disability on or after
September 28, 1979.10
In a December 2, 2015 letter, appellant, through counsel, at the time, requested
reconsideration of the denial of his claim for work-related disability on and after
September 28, 1979. Counsel asserted that OWCP improperly characterized the opinions in
Dr. Macht’s report as speculative and argued that his opinions were “clearly voiced with medical
probability which was the standard of certainty required by the law.” He submitted a
November 16, 2015 letter in which Dr. Macht wrote that his June 13, 2013 and May 16, 2014
reports did not contain speculative language. Counsel explained, “I use the term medical
probability, approximate cause [sic] and more likely all this terminology is supposed to represent
5

J.F., Docket No. 09-1061 (issued November 17, 2009).

6

See 20 C.F.R. § 10.5(f).

7

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

8

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

9

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

10

See supra notes 8 and 9 regarding the need for rationalized medical opinion evidence to establish causal
relationship.

4

a greater than 50 percent probability that the opinions noted in the report are correct. This is the
legal standard. I am fully aware of the legal standard and all of my opinions are expressed to that
standard.”
The Board notes that, in its April 9, 2014 and September 17, 2015 decisions, it has
already extensively discussed Dr. Macht’s narrative medical reports, including those dated
June 13, 2013 and May 16, 2014, and found them insufficient to establish appellant’s claim that
he had disability on or after September 28, 1979 due to his accepted work injuries. In those
decisions, the Board explained that the medical evidence of record lacked probative because it
did not contain sufficient medical rationale explaining the pathophysiological relationship
between appellant’s accepted work injuries and his claim of disability on or after
September 28, 1979.
The Board finds that the only additional medical evidence appellant submitted after the
Board’s April 9, 2014 and September 17, 2015 decisions, i.e., the November 16, 2015 letter of
Dr. Macht, does not provide the necessary medical rationale to establish appellant’s claim for
work-related disability on or after September 28, 1979. Dr. Macht merely voiced meaning of
words he had used and asserted in his November 16, 2015 letter, without elaboration, that his
prior reports were sufficient to establish appellant’s disability claim.
On appeal, appellant argued that his claim for work-related disability on and after
September 28, 1979 was wrongly denied by characterizing Dr. Macht’s reports as speculative.
However, Dr. Macht’s reports were not found lacking solely due to the use of speculative
language. The Board found that Dr. Macht’s previous narrative reports lacked probative value
on the relevant issue of this case because they did not contain sufficient medical rationale
explaining the relationship between appellant’s accepted work injuries and his claim of disability
on or after September 28, 1979. The November 16, 2015 letter of Dr. Macht does not provide
any additional medical rationale on the question of work-related disability on or after
September 28, 1979. Thus, appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish disability on
or after September 28, 1979 due to his accepted work injuries.

5

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

